
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.118


SECOND AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT


        This SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this
"Amendment"), dated as of October 24, 2008 (this "Agreement"), is made by and
among Commerce Energy, Inc., a California corporation (the "Company"), Commerce
Energy Group, Inc., a Delaware corporation (the "Parent" together with Company,
the "Borrowers" and each individually, the "Borrower") and AP Finance, LLC, a
Delaware limited liability company (the "Lender").


BACKGROUND


        A.    Borrowers and Lender are parties to that certain Note and Warrant
Purchase Agreement, dated as of August 21, 2008 (as amended, supplemented,
restated or otherwise modified from time to time, the "Purchase Agreement"). All
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Purchase Agreement.

        B.    Borrowers and Lender desire to amend the Purchase Agreement in
certain respects, all on the terms and conditions set forth herein.

        NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby promise and agree as follows:

        1.    Amendments to Purchase Agreement.    

        a.    Amendment to Section 1.1.    Section 1.1(a) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

(a)    Upon the following terms and conditions, the Parent shall issue and sell
to the Lender, and the Lender shall purchase from the Company and Parent,
(i) one or more senior secured promissory notes in an aggregate principal amount
of up to $22,971,047.48, or such greater amount as may result from the
application of Section 1.1(c) herein; and (ii) one or more common stock purchase
warrants to purchase in the aggregate 3,045,262 shares of Common Stock, par
value $0.001 per share, of the Parent (the "Common Stock"), or such greater
amount as may result from the application of Section 1.1(c) herein, at the
exercise price and upon the terms and conditions set forth therein.

        b.    Amendment to Section 3.16.    Section 3.16 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

Reserved.

        c.    Amendment to Section 3.17.    Section 3.17 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

At all times from and after the date hereof, the Company shall maintain Excess
Availability greater than $2,500,000. "Excess Availability" shall have the
meaning set forth in the Company's loan agreement with Wachovia. From and after
the Trigger Date (as defined in such loan agreement), the Company shall not be
required to comply with this Section 3.17.

        d.    Amendment to Section 3.32.    Section 3.32 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

Reserved.

1

--------------------------------------------------------------------------------





        2.    Special Credit Accommodations.    

        a.     Borrowers have informed Lender that Wachovia Capital Finance
Corporation (Western) ("Wachovia") will not enter into the proposed Wachovia
Twelfth Amendment or make loans thereunder without receiving credit support from
Lender and has, therefore, requested Lender to provide such guaranties and cash
collateral to Wachovia in such amounts, on such terms and under such documents
as Lender, in its sole and absolute discretion, deems appropriate to (a) support
and/or underwrite loans or letters of credit which are or may be made by
Wachovia pursuant to the Wachovia Twelfth Amendment or otherwise, or (b) support
the cure of certain violations by Borrower under Wachovia's loan agreements
("Cures"). Borrowers understand and agree that in conjunction with the execution
and delivery of the Wachovia Twelfth Amendment, Lender is guarantying Six
Million Dollars ($6,000,000) of loans then or thereafter to be made by Wachovia
and providing cash collateral in that amount to Wachovia to support such
guaranty (which cash collateral was funded on October 21, 2008). To the extent
that Lender elects thereafter to provide Wachovia with any further guaranty or
cash collateral to support additional loans, letters of credit or Cures, it
shall do so in its sole and absolute discretion (without any duty or obligation
to do so) and in such amount(s), on such basis, under such terms, and subject to
such documents as may be acceptable to Lender in its sole judgment. Lender shall
have the sole and absolute right to amend, supplement, and extend the terms and
conditions under which such guaranties and/or cash collateral are provided to
Wachovia, and obtain the return or release of any such guarantee and/or cash
collateral at any time and on such terms as Lender may determine, all without
notice to or consent of Borrowers. Borrowers authorize, ratify and waive any and
all rights to object on any basis to, any and all actions Lender may take in
furtherance hereof.

        b.     In consideration of such credit extensions, Borrowers shall
jointly and severally indemnify, defend and hold harmless Lender for and on
account of any and all liability, damage, or loss sustained by Lender under, by
reason of or in connection with such guarantee(s) and/or cash collateral
pledge(s) (including without limitation any and all interest, charges and
expenses incurred by Lender in connection therewith) and shall pay Lender on
demand all such obligations. The obligations of the Borrowers under this
paragraph are absolute, unconditional and irrevocable, shall be paid without
set-off, defense, deduction, claim or counterclaim of any kind or nature and
shall be, in all respects, considered part of the Obligations secured by
Collateral under the Security Agreement provided by the Borrowers to the Lender
in conjunction with the execution and delivery of the Purchase Agreement.

        3.    Fees.    

        a.     In consideration of Lender's providing the $6,000,000 credit
accommodation described in Section 2a. above, Borrower shall pay to Lender a fee
of $300,000, which fee was fully and unconditionally earned by Lender as of the
date of funding of such credit accommodation and shall be due and payable on the
Maturity Date (as set forth in the Notes issued pursuant to the Purchase
Agreement); provided, however, that if the full amount of such credit
accommodation is returned to Lender on or before November 4, 2008, then such fee
shall be reduced by $150,000.

        b.     Borrower acknowledges that, as a condition to providing any
future credit accommodation described in Section 2a. above or otherwise, Lender
may elect to charge Borrower additional fees in amounts to be agreed upon.

        4.    Advisory Services.    Borrowers hereby reconfirm the terms and
conditions of that certain letter agreement dated September 12, 2008 between
Lender and Borrowers ("September 12 Letter") and agree that (a) such
September 12 Letter shall unconditionally continue in effect and (b) all of the
terms and provisions thereof shall apply to any officer or representative of
Platinum Partners Value Arbitrage Fund LP, Centurion Credit Group Master
Fund, LP, or the Lender with the same force and effect as it applies or would
apply to Isaac Barber.

2

--------------------------------------------------------------------------------



        5.    Waiver of Existing Defaults.    

        a.     Subject to the terms and conditions of this Amendment, Lender
hereby waives any Event of Default arising prior to the date of this Amendment
due to the failure of Borrower to comply with Section 3.16 of the Purchase
Agreement with respect to the Forecast in effect immediately prior to the date
hereof (collectively, the "Existing Default"); provided, that, Lender has not
waived, is not by this Amendment waiving, and has no intention of waiving any
Event of Default, other than the Existing Default, which may have occurred on or
prior to the date hereof, or which may occur after the date hereof, whether the
same or similar to the Existing Default.

        b.     The foregoing waivers shall not be construed as a bar to or a
waiver of any other or further Event of Default on any future occasion, whether
similar in kind or otherwise and shall not constitute a waiver, express or
implied, of any of the rights and remedies of Lender arising under the terms of
the Purchase Agreement, the Notes or any other related agreement or document on
any future occasion or otherwise.

        6.    Effectiveness.    This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Lender:

        a.     Execution and delivery by Borrowers of this Amendment to Lender;

        b.     Delivery of a certified copy of certain Twelfth Amendment to Loan
and Security Agreement by and among Parent, Company, Wachovia Capital Finance
Corporation (Western) and the lender parties thereto ("Wachovia Twelfth
Amendment"); and

        c.     Execution and/or delivery of all other agreements, instruments
and documents requested by Lender to effectuate and implement the terms hereof
and the Purchase Agreement and the other Transaction Documents.

        7.    Representations and Warranties.    Borrowers represent and warrant
to Lender that:

        a.     All warranties and representations made to Lender under the
Purchase Agreement and the Transaction Documents are true and correct as to the
date hereof (other than those representations and warranties which by their
express terms are limited solely to an earlier date).

        b.     The execution and delivery by Borrowers of this Amendment and the
performances by Borrowers of the transactions herein contemplated (i) are and
will be within each such Borrower's powers, (ii) have been authorized by all
necessary organizational action, and (iii) are not and will not be in
contravention of any order of any court or other agency of government, of law or
any other indenture, agreement or undertaking to which any Borrower is a party
or by which the property of Borrower is bound, or be in conflict with, result in
a breach of, or constitute (with due notice and/or lapse of time) a default
under any such indenture, agreement or undertaking or result in the imposition
of any lien, charge or encumbrance of any nature on any of the properties of any
Borrower.

        c.     This Amendment and any assignment, instrument, document, or
agreement executed and delivered in connection herewith, will be valid, binding
and enforceable in accordance with its respective terms.

        d.     No Event of Default or Default has occurred under the Purchase
Agreement or any of the other Transaction Documents.

        8.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Amendment

3

--------------------------------------------------------------------------------



shall not be interpreted or construed with any presumption against the party
causing this Amendment to be drafted.

        9.    Counterparts.    This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. This Amendment shall be incorporated
into and deemed a part of the Purchase Agreement. Except as expressly modified
herein, all terms, covenants, and conditions of the Purchase Agreement, the
Notes and all related documents are and shall remain in full force and effect,
including, without limitation, Section 2.1(g) of the Notes.

        10.    Severability.    The provisions of this Amendment are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Amendment shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Amendment and this Amendment
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

        11.    Expenses.    The Company and the Parent shall pay the Lender on
demand all expenses, including attorneys' fees, incurred by the Lender in
connection with this Amendment, the Wachovia Twelfth Amendment, and all
transactions and agreements contemplated hereby, thereby and related hereto and
thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the date first above
written.



    COMMERCE ENERGY, INC.



   

By:

 

/s/ C. Douglas Mitchell


--------------------------------------------------------------------------------

Name: C. Douglas Mitchell
Title:    Chief Financial Officer



   

COMMERCE ENERGY GROUP, INC.



   

By:

 

/s/ C. Douglas Mitchell


--------------------------------------------------------------------------------

Name: C. Douglas Mitchell
Title:    Chief Financial Officer



   

AP FINANCE, LLC



   

By:

 

/s/ David Levy


--------------------------------------------------------------------------------

Name: David Levy
Title:

[SIGNATURE PAGE TO SECOND AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.118



SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT
BACKGROUND
